Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.    The terminal disclaimer filed on 4/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,367,792 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.    Authorization for this examiner’s amendment was given in an interview with Christian Best on 4/6/2021.

The application has been amended as follows:
1. (Currently Amended) A method comprising:
performing end-to-end encryption of streaming group audio communications, the method comprising:

the pairwise encryption process implemented by the first and second end
user devices comprises using identity key pairs and respective signed ore keys
for each of the first and second end user devices to generate a root key, the
chain key based on the root key, and the message key based on the chain key;
the first end user device updating the chain key each time a new message key is needed, such that the message key and chain key are ephemeral; and
engaging in one-to-many audio streaming communications with the plurality of end user devices in the communication group using the encrypted group key.

3. (Cancelled)

9. (Currently Amended) A memory device storing instructions that, when executed, cause a processor of a first computing system to perform a method comprising:
performing end-to-end encryption of streaming group audio communications, including:
obtaining an encrypted group key, wherein the encrypted group key is generated by encrypting an unencrypted group key with a message key, 
the first and second computing systems are members of a communication group comprising a plurality of end user devices;
the pairwise encryption process implemented by the first and second end
user devices comprises using identity key pairs and respective signed ore keys
for each of the first and second end user devices to generate a root key, the
chain key based on the root key, and the message key based on the chain key;
updating the chain key each time a new message key is needed, such that the message key and chain key are ephemeral; and
engaging in one-to-many audio streaming communications with the plurality of end user devices in the communication group using the encrypted group key.

10. (Cancelled)

15. (Currently Amended) A method for end-to-end encryption of streaming group communications, the method comprising:
implementing, by a first end user device with a second end user device, a pairwise encryption process, the first and second end user devices being
members of a communication group, wherein the pairwise encryption process includes:
using identity key pairs and respective signed pre keys for each of the first
and second end user devices to generate a root key;
generating a chain key based on the root key; generating a message key based on the chain key; generating a chain key using the pairwise encryption process; obtaining, at the first end user device, an encrypted group key, wherein the encrypted group key is generated by encrypting an unencrypted group key with [[a]] the message key derived from the chain key;
updating the chain key each time a new message key is needed, such that the message key and chain key are ephemeral; and
engaging in one-to-many audio streaming communications with a plurality of end user devices in the communication group using the encrypted group key.

21. (Currently Amended) The method of claim 15 further comprising: 
using, by the first end user device, the pairwise encryption process to establish a root key; 
generating the chain key based on the root key; 
generating an unencrypted stream key, wherein the unencrypted stream key is a symmetric encryption key; 
encrypting stream data using the unencrypted stream key to generate encrypted stream data, wherein the stream data comprises voice communication data; 
encrypting the unencrypted stream key using the unencrypted group key to generate an encrypted stream key; and 
transmitting the encrypted stream key and the encrypted stream data to one or more end user devices in the communication group.

Reasons for Allowance
5. Claims 1, 2, 4-9, 11, 13, and 15-22 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20150040195 discloses on paragraph 0047 “A group key handshake method for the exchange of group keys GTK that is used for the AP 290 to
perform one-to-many (broadcast) communication with a plurality of the wireless STAs 280.” Paragraph 0049 “In the case of a group key handshake, when the AP 290 generates a one-to-many group key, encrypts the one-to-many group key, loads the encrypted group key onto the key data field of the EAPOL-key descriptor, and sends the group key, the wireless STA 280 restores the encrypted group key using information about an EAPOL-key encryption key owned by the wireless STA 280.”

U.S. Publication No. 20160044035 discloses on paragraph 0151 “In the
mobile cloud communication environment, a secure communication session can be either one-to-one or one-to-many (e.g., an ESSI wants to share a picture with several ESSIs, which form an ad hoc group). In the terminology of secure group communication, these communication patterns can be represented as group (or subgroup) communication. Thus, a shared key needs to be established among group members. In literature, a secure group communication includes 3 phases: (i) secrets pre-distribution, (ii) group key update, and (iii) secure group communication. Paragraph 0153-0158 “ABIDM uses identity-based signature schemes for authentication and attribute-based encryption scheme for data access control. A mobile user uses ABIDM to establish a virtual private communication service among ESSIs. The goal of ABIDM is to establish a common sharing group key among a selected group of users (or ESSIs). Based on the presented example, the bootstrap of the secure group communication using ABIDM is presented as follows: [0154] Sender 011 would like to establish a virtual private communication group [001.011,100,101,110,111] [0155] SenderOII uses BFM to
derive the group-based attribute composition as B.sub.0+B.sub.2, where "+" is a logical OR gate. [0156] Sender 011 uses attribute-based encryption scheme to encrypt a group key k.sub.8 [0157] Sender 011 generates the signature for the encrypted message based on identity-based signature scheme (e.g., using the private key of identity "011". [0158] Sender 011 sends the encrypted group key and its signature to receivers.”

U.S. Publication No. 20070061569 discloses on paragraph 0040 “Referring to FIG. 4, a service protection procedure begins with step 200 in which the SP-M component 42 of the BSM 40 creates a Group Key (GK), a Service Key (SK) and a Traffic Key (TK). The Group Key is an encryption key corresponding to a group to which the terminal belongs and the Service Key is used for decrypting an encrypted Traffic Key. The Traffic Key is used for encrypting content for transfer to a terminal.”
Paragraph 0042 “In FIG. 5B, the enrollment response message includes information in which a group key has been encrypted with the public key of the terminal 50. 

U.S. Publication No. 20110142241 discloses on paragraph 0044 “First, the encryption key information is described below for a case in which WPA-PSK is used as the authentication method. In WPA-PSK, an encryption key to be used in encryption of packets is exchanged (shared) using a PSK (Pre-Shared-Key) that is a common key shared in advance by two apparatuses. More specifically, an apparatus having a greater MAC (Media Access Control) address operates as an authenticator while the other apparatus operates as a supplicant, and four-way handshake and group key handshake are performed between the two apparatuses. In the fourway handshake, random numbers are generated by both the authenticator and the supplicant, and transmitted and received by each other. Based on the random numbers and the PSK, encryption keys (pairwise keys) for unicast packets are generated in each session. In the group key handshake, an encryption key (group key) for multicast packets or broadcast packets is encrypted using the pairwise key and transmitted from the authenticator to the supplicant. In the case where WPA-PSK is used, if communication parameters provided from the providing apparatus specify WPA-PSK as the authentication method, information specified as the encryption key information is employed as the pre-shared key (PSK). In WPA-PSK, as described above, encrypted 

U.S. Publication No. 20130036305 discloses on paragraph 0013 “According to one embodiment, techniques are provided to enable secure communication among devices in a mesh network using a group temporal key. An authenticator device associated with a mesh network stores a pairwise master key for each of a plurality of devices in a mesh network upon authentication of the respective devices. Using the pairwise master key, the authenticator device initiates a handshake procedure with a particular device in the mesh network to mutually derive a pairwise temporal key from the pairwise master key. The authenticator device encrypts and signs a group temporal key using the pairwise temporal key for the particular device and sends the group temporal key encrypted and signed with the pairwise temporal key to the particular device.” Paragraph 0033 “The FAR 40 generates a group temporal key (GTK) using, for example, a random number generator process. The GTK is the aforementioned group key, also referred to herein as the mesh key. The GTK is valid for a certain period of time and is encoded with lifetime information (a timer) to allow a mesh device to evaluate its validity. For example, the lifetime of a GTK is several days, weeks, months, a year, etc., depending on the desired level of security. The FAR 40 may use an encryption key to protect the keying material (PMK, PTK, GTK) when it is stored in its non-volatile memory.” Paragraph 0034 “At 95, the FAR 40 uses the PTK to encrypt and sign the GTK and sends the GTK (encrypted and signed with the PTK) to the mesh device 60(4). Because the PTK is known only to the FAR and the particular 

U.S. Publication No. 20090167535 discloses on paragraph 0106 “Following either of the basic key pre-distribution schemes (e.g., Blom, Blundo et al., DPKPS) before deployment, at 282 sensor nodes are initialized with a unique identifier and security material. Basic key pre-distribution schemes are not employed to provide pairwise keys between sensor nodes and base stations to avoid the risk that a coalition of .lamda. compromised nodes could impersonate a base station. Additionally, a group key is not proposed to be shared between a base station BSi and the sensor nodes because compromise of a single node would compromise the security of the rest of nodes and, thus render the base station BSi inoperable for security. Instead, at 284 following a trivial key predistribution scheme, for each base station BSi=1,. .. , M, and each sensor node u=1,. . . , N, N»M, the security server randomly picks and distributes a pairwise key K.sub.u,BSi. This scheme enables each sensor node to securely communicate with a base station BSi. It is unconditionally secure and the additional storage capacity required in nodes is only M.times.log q. Finally, at 286, the security server generates a key chain of n+1 elements K.sub.O, K.sub.1, . . . , 

U.S. Publication No. 20080112363 discloses on paragraph 0058-0059 “In
more detail, on the first contact or by default configuration, the potential child mesh AP 105 acting as infrastructure supplicant mesh node goes through two cycles: 1) A certificate-based 802.1x/EAP authentication cycle with the authentication server, e.g., the AAA at the controller 123 in order to secure the communication over the air between the parent AP and the child. At the end this certificate-based cycle, both the mesh AP 105 as infrastructure supplicant mesh node and the controller 123 obtain a pairwise master key (PMK-RO). In one embodiment, the starting credential supplied by the child mesh AP 105 is specified in the security sub-profile in its AP profile 223. [0060] 2) An 802.11 i 4-way handshake cycle with the controller 123, starting with the PMK-RO. At the end of which both infrastructure supplicant mesh node (child mesh node 105) and the controller 123 obtain a pairwise transient keys (PTK1) for securing all communications on a single session between the infrastructure supplicant (the 

The following is an Examiner’s Statement of Reasons for Allowance: 
Claims 1, 2, 4-9, 11, 13, and 15-22 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses a first end user device obtaining an encrypted group key, wherein the encrypted group key is generated by encrypting an unencrypted group key with a message key, the message key being generated from a chain key, no one or two references could be found anticipates or obviously suggest the pairwise encryption process implemented by the first and second end user devices comprises using identity key pairs and respective signed pre keys for each of the first and second end user devices to generate a root key, the chain key based on the root key, and the message key based on the chain key.
The first end user device updating the chain key each time a new message key is needed, such that the message key and chain key are ephemeral and engaging in one-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GARY S GRACIA/Primary Examiner, Art Unit 2491